IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  June 17, 2008
                               No. 08-40121
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk
OSSIE ROBERT TRADER

                                           Petitioner-Appellant

v.

UNITED STATES OF AMERICA

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:07-CV-545


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Ossie Robert Trader, federal prisoner # 32019-066, was convicted of armed
bank robbery and using and carrying a firearm during a crime of violence, and
he was sentenced to serve 248 months in prison. He filed a 28 U.S.C. § 2241
habeas corpus petition to challenge his convictions and to raise a claim related
to his fine, and he now appeals the district court’s dismissal of his § 2241
petition. Trader argues that his Speedy Trial rights were violated pursuant to




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40121

the principles set forth in Zedner v. United States, 547 U.S. 489 (2006), and that
his fine is invalid.
      Trader has not shown that the district court erred by concluding that his
Speedy Trial claim, which arises from events that occurred prior to sentencing,
was not cognizable in a § 2241 proceeding. See Cox v. Warden, Fed. Detention
Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990). He likewise has not shown that he
should be permitted to proceed under the savings clause of § 2255, as he has not
shown that his Speedy Trial claim is based on a retroactively applicable case or
that he was convicted of a nonexistent offense. See Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001). Finally, he has not shown that the
district court erred by concluding that it lacked jurisdiction to consider his claim
challenging his fine because this claim did not satisfy the in custody requirement
of § 2241. See § 2241(c); United States v. Hatten, 167 F.3d 884, 885 (5th
Cir.1999); United States v. Segler, 37 F.3d 1131, 1137-38 (5th Cir.1994).
      The judgment of the district court is AFFIRMED.




                                         2